                                                                 Case 2:20-bk-21022-BR   Doc 187 Filed 02/12/21 Entered 02/12/21 07:40:25             Desc
                                                                                          Main Document     Page 1 of 4



                                                                   1 SMILEY WANG-EKVALL, LLP
                                                                     Lei Lei Wang Ekvall, State Bar No. 163047
                                                                   2 lekvall@swelawfirm.com
                                                                     Philip E. Strok, State Bar No. 169296                 FILED & ENTERED
                                                                   3 pstrok@swelawfirm.com
                                                                     Timothy W. Evanston, State Bar No. 319342
                                                                   4 tevanston@swelawfirm.com                                    FEB 12 2021
                                                                     3200 Park Center Drive, Suite 250
                                                                   5 Costa Mesa, California 92626                           CLERK U.S. BANKRUPTCY COURT
                                                                     Telephone: 714 445-1000                                Central District of California
                                                                                                                            BY fortier    DEPUTY CLERK
                                                                   6 Facsimile: 714 445-1002

                                                                   7 Attorneys for Elissa D. Miller, Chapter 7
                                                                     Trustee
                                                                   8
                                                                                             UNITED STATES BANKRUPTCY COURT
                                                                   9
                                                                                              CENTRAL DISTRICT OF CALIFORNIA
                                                                  10
                                                                                                      LOS ANGELES DIVISION
                                                                  11
                                                                     In re                                      Case No. 2:20-bk-21022-BR
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                  12
                             3200 Park Center Drive, Suite 250




                                                                     GIRARDI KEESE,                             Chapter 7
                               Costa Mesa, California 92626




                                                                  13
                                                                                                   Debtor.      ORDER GRANTING TRUSTEE'S
                                                                  14                                            EMERGENCY MOTION FOR ORDER:

                                                                  15                                             (1) APPROVING COMPROMISE WITH
                                                                                                                 FRANTZ LAW GROUP, APLC
                                                                  16                                             PURSUANT TO FEDERAL RULE OF
                                                                                                                 BANKRUPTCY PROCEDURE 9019,
                                                                  17                                             ETC.

                                                                  18                                             (2) AUTHORIZING THE ASSIGNMENT
                                                                                                                 OF THE ESTATE'S INTERESTS IN THE
                                                                  19                                             SOUTHERN CALIFORNIA GAS LEAK
                                                                                                                 LITIGATION FREE AND CLEAR OF
                                                                  20                                             LIENS, CLAIMS AND INTERESTS
                                                                                                                 PURSUANT TO 11 U.S.C. § 363; AND
                                                                  21
                                                                                                                 (3) AUTHORIZING REJECTION OF THE
                                                                  22                                             ASSUMPTION AND LIEN AGREEMENT
                                                                                                                 BETWEEN THE DEBTOR AND ABIR
                                                                  23                                             COHEN TREYZON SALO LLP
                                                                                                                 PURSUANT TO 11 U.S.C. § 365
                                                                  24

                                                                  25                                             Date:    February 2, 2021
                                                                                                                 Time:    10:00 a.m.
                                                                  26                                             Ctrm.:   1668 via ZoomGov
                                                                                                                          255 E. Temple Street
                                                                  27                                                      Los Angeles, CA 90012

                                                                  28


                                                                       2854935.2                                 1                                           ORDER
                                                                 Case 2:20-bk-21022-BR         Doc 187 Filed 02/12/21 Entered 02/12/21 07:40:25                   Desc
                                                                                                Main Document     Page 2 of 4



                                                                   1                                                        Web Address:
                                                                                                                            https://cacb.zoomgov.com/j/1614873359
                                                                   2                                                        Meeting ID:    1614873359
                                                                                                                            Password:      123456
                                                                   3                                                        Telephone:     (669) 254 5252 (San Jose)
                                                                                                                                           (646) 828 7666 (New York)
                                                                   4

                                                                   5           On February 2, 2021 at 10:00 a.m., the above-captioned Court held a hearing on
                                                                   6 the Emergency Motion for Order: (1) Approving Compromise with Frantz Law Group,

                                                                   7 APLC Pursuant to Federal Rule of Bankruptcy Procedure 9019; (2) Authorizing the

                                                                   8 Assignment of the Estate's Interests in the Southern California Gas Leak Litigation Free

                                                                   9 and Clear of Liens, Claims and Interests Pursuant to 11 U.S.C. § 363; and (3) Authorizing

                                                                  10 Rejection of the Assumption and Lien Agreement Between the Debtor and Abir Cohen

                                                                  11 Treyzon Salo LLP Pursuant to 11 U.S.C. § 365 [Docket No. 123] (the "Motion")1 filed by
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                  12 Elissa D. Miller, in her capacity as Chapter 7 Trustee for the bankruptcy estate (the
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13 "Estate") of Girardi Keese. Appearances were as noted as on the Court's record. Having

                                                                  14 considered the Motion and the pleadings, declarations, and exhibits filed in support

                                                                  15 thereof and opposition thereto, and the statements and arguments of counsel on the

                                                                  16 record at the hearing on the Motion, finding that notice and service of the Motion were

                                                                  17 proper and that no further notice be given, and finding good cause for the relief requested

                                                                  18 in the Motion,

                                                                  19           IT IS HEREBY ORDERED that:
                                                                  20           1.     The Motion is GRANTED;
                                                                  21           2.     The objections of Stillwell Madison, LLC [Docket No. 139], the Petitioning
                                                                  22 Creditors [Docket No. 140], and Virage SPV 1, LLC [Docket No. 147] have been resolved

                                                                  23 and withdrawn, and the objection of Boris Treyzon and Abir Cohen Treyzon Salo [Docket

                                                                  24 No. 145] is overruled;

                                                                  25

                                                                  26

                                                                  27
                                                                           1   Terms not otherwise defined herein shall have the meaning ascribed to them in the Motion and/or
                                                                  28 the Second Amended Settlement Agreement.


                                                                       2854935.2                                           2                                            ORDER
                                                                 Case 2:20-bk-21022-BR      Doc 187 Filed 02/12/21 Entered 02/12/21 07:40:25            Desc
                                                                                             Main Document     Page 3 of 4



                                                                   1           3.    The Trustee is authorized to enter into the Second Amended Settlement

                                                                   2 Agreement, a copy of which is attached to the Notice of Submission of Second Amended

                                                                   3 Settlement Agreement after Hearing on the Trustee's Motion [Docket No. 161] as Exhibit

                                                                   4 "1";

                                                                   5           4.    The terms of Second Amended Settlement Agreement are approved;

                                                                   6           5.    The Trustee is authorized to execute any documents or take any actions

                                                                   7 reasonably necessary to effectuate the terms of the Second Amended Settlement

                                                                   8 Agreement;

                                                                   9           6.    The transaction contemplated in the Second Amended Settlement

                                                                  10 Agreement is approved pursuant to 11 U.S.C. § 363(b) and Bankruptcy Rule 9019;

                                                                  11           7.    The assignment and transfer of any rights to payment or other property as
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                  12 contemplated in the Second Amended Settlement Agreement are free and clear of all
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13 claims, liens, encumbrances, or other interests against the Debtor or its property

                                                                  14 pursuant to 11 U.S.C. § 363(f), including but not limited to (i) any purported liens,

                                                                  15 assignments, encumbrances, or other transfers to litigation funders or other creditors of

                                                                  16 the Debtor, and (ii) any purported assignments or transfers (or agreements to a

                                                                  17 substitution of counsel or notice of association or appearance) by the Debtor;

                                                                  18           8.    Any asserted claims, liens, encumbrances, or other interests against the

                                                                  19 Debtor or its property shall attach only to the Estate Allocation, to the same extent,

                                                                  20 priority, and validity (if any) that such liens, claims, encumbrances, or other interests had

                                                                  21 prior to consummation of the Second Amended Settlement Agreement, and subject to

                                                                  22 any claims or defenses the Trustee or the Estate may have; such claims, liens,

                                                                  23 encumbrances, or other interests shall not attach to the Frantz Allocation;

                                                                  24           9.    Frantz is assuming no liabilities of the Estate, the Debtor, or any current or

                                                                  25 former partners, members, attorneys, insiders, affiliates, or employees thereof, whether

                                                                  26 under contract, tort, or otherwise;

                                                                  27           10.   The Federal Rule of Evidence 502(d) protections for attorney-client

                                                                  28 privilege, attorney-client confidentiality of communications, or attorney work product set


                                                                       2854935.2                                     3                                        ORDER
                                                                 Case 2:20-bk-21022-BR         Doc 187 Filed 02/12/21 Entered 02/12/21 07:40:25       Desc
                                                                                                Main Document     Page 4 of 4



                                                                   1 forth in the Second Amended Settlement Agreement constitute the order of this Court

                                                                   2 and shall apply in any other federal or state proceeding;

                                                                   3           11.   The Trustee is relieved of the obligation of signing amendments and/or

                                                                   4 substitutions for individual Clients, unless such signature is required by another court or

                                                                   5 governmental authority with relevant jurisdiction.

                                                                   6           12.   The 14-day waiver period under FRBP 6004(h) is waived; and

                                                                   7           13.   The Assumption and Lien Agreement between the Debtor and ACTS is

                                                                   8 rejected pursuant to 11 U.S.C. § 365(a).

                                                                   9                                                    ###

                                                                  10

                                                                  11
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                  12
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13

                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24 Date: February 12, 2021

                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                       2854935.2                                    4                                      ORDER
